Citation Nr: 1434210	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hip disability, secondary to service-connected bilateral knee replacements. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1967 to September 1970 and from December 1970 to January 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Wichita, Kansas Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in June 2012, when it was remanded for additional development.  It has now returned for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The Veteran's bilateral hip disability is not etiologically related to his active service, to include a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  November 2007 and January 2008 VCAA letters sent to the Veteran provided him with compliant notice.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the report of a June 2008 VA examination, Veteran's lay statements; and service and post-service treatment records.  

Also of record is the report of a July 2012 VA examination obtained in accordance with the Board's June 2012 remand.  The July 2012 opinion reflects that the examiner considered the evidence of record, to include the specified private treatment records, and supported his opinion with a complete rationale that was grounded in evidence germane to the Veteran's claim.  As such, the July 2012 VA examination and opinion are adequate and substantially complied with the June 2012 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran is seeking service connection for a bilateral hip disability.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The Veteran claims that his bilateral hip disability has been caused or aggravated by his service-connected bilateral knee replacements.  There is no evidence or allegation to suggest that the Veteran's bilateral hip disability is directly related to his active service, or an event or injury therein, and as such service connection on a direct basis is not warranted.

With regard to the Veteran's primary contention that his bilateral hip disability was caused or aggravated by his service-connected bilateral knee replacements, the Board notes that there is no question as to whether the Veteran has a current bilateral hip disability as the post-service VA treatment records show that he has been diagnosed with degenerative changes in the bilateral hips by X-ray.  The VA treatment notes of record provide no indication that the Veteran's providers ever related the Veteran's bilateral hip disability to his service-connected knee replacements. 

Of record is a September 2007 letter from the Veteran's private physician which noted that the Veteran had severe degenerative disease in his right hip and that it was reasonable to believe that his significant knee problems and rehabilitations from his knee replacements contributed or increased to the wear and tear on the hip.  

The Veteran was afforded VA examinations of his bilateral hips in June 2008 and July 2012.  After examination and review of the claims file, the June 2008 and July 2012 VA examiners both opined that the Veteran's bilateral hip disability was less likely than not caused by his service-connected bilateral knee replacements, as degenerative changes in the hips were not a known complication of knee arthroplasty.  The examiners explained that the most likely etiologies of the bilateral hip disability were the aging process, obesity, familial and genetic factors, and inadequate exercise or excessive exercise in the normal hip joint.  

The July 2012 examiner further explained that with regard to aggravation, and the September 2007 letter from the Veteran's private physician, there is no scientific basis to support the private physician's speculative opinion that the Veteran's hip disability was related to his bilateral knee disability and the knee replacements.  

While the Veteran is competent to report symptoms of hip pain and lay persons are competent to provide opinions on some medical issues; the issue of whether the Veteran's bilateral hip disability is related to his service-connected bilateral knee replacements falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on this issue.

Based on the foregoing, the Board finds that the Veteran's bilateral hip disability is not caused by or aggravated by his service-connected bilateral knee replacements.  The VA examiners competently opined that there was no indication that degenerative changes of the hips was not a known complication of knee arthroplasty and the July 2012 VA examiner went on to explain to that there was no scientific evidence to support the Veteran's private physician's speculative opinion that the bilateral knee replacements could have aggravated his hip disability.  Therefore, the evidence is against the claim and service connection is not warranted for a bilateral hip disability as secondary to service-connected bilateral knee replacements.   There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hip disability, as secondary to service-connected bilateral knee replacements, is denied.


____________________________________________
	MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


